Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 08, 2016

The Court of Appeals hereby passes the following order:

A17A0522. ELSIE BRIDGES v. AMERICAN HOMES 4 RENT PROPERTIES
    EIGHT LLC.

      On July 28, 2016, we granted defendant Elsie Bridges’ application for
discretionary review of the superior court’s dismissal of her appeal from the
magistrate court’s order issuing a writ of possession.1 Our July 28 order notified
Bridges that she had ten days from the date of the order to file a notice of appeal. See
OCGA § 5-6-35 (g). Sixty-two days later, on September 28, 2016, Bridges filed her
notice of appeal. We lack jurisdiction.
      The timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. White v. White, 188 Ga. App. 556, 556 (373 SE2d 824)
(1988). Because Bridges failed to file her notice of appeal within ten days of our
order granting her application, her notice of appeal is untimely. Accordingly, this
appeal is hereby DISMISSED for lack of jurisdiction. See OCGA § 5-6-35 (g);
White, 188 Ga. App. at 557.
      We note that Bridges is represented by attorney Grady A. Roberts, III, who has
represented numerous dispossessory clients before this Court and who is well aware
of the jurisdictional deadlines for filing appeals. In light of Roberts’ repeated prior
untimely filings in this Court, he cannot reasonably have been mistaken as to our
deadlines. Given that Georgia Rule of Professional Conduct 1.3 requires lawyers to
“act with reasonable diligence and promptness in representing a client,” we hereby


      1
        Bridges initially filed her application in the Supreme Court, which transferred
the case to this Court.
DIRECT the Clerk of Court to transmit a copy of this order to the Office of the
General Counsel of the State Bar of Georgia.

                                     Court of Appeals of the State of Georgia
                                                                          11/08/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.